DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a transmission apparatus comprising: a stream generator that determines a size of padding data to be added to transmission data by using a group size of each of a plurality of transmission streams calculated on the basis of a code rate and a modulation scheme that are set for each transmission stream and the number of groups calculated from a size of the transmission data and the group size of the each transmission stream, adds padding data having the determined size to the transmission data, and distributes the transmission data and the padding data to generate the plurality of transmission streams; an encoder that encodes each of the generated transmission streams with the code rate that is set for each transmission stream; a modulator that modulates each of the encoded transmission streams by using the modulation scheme that is set for the transmission stream; and a radio transmitter that converts the modulated transmission streams into radio signals and transmits the radio signals from a plurality of transmitting antennas, wherein the stream generator calculates the number of groups by dividing the size of the transmission data by a value obtained by summing the group sizes of the transmission streams, calculates the number of codewords of each the transmission streams by dividing a value 

In regard amended claim 4, the prior arts of record do not teach or disclose a transmission method comprising: calculating a group size of each of a plurality of transmission streams on the basis of a code rate and a modulation scheme that are set for each transmission stream; calculating the number of groups from the size of each transmission data and the group size of each of the transmission streams; determining a size of padding data added to the transmission data by using the group size of each of the transmission stream and the number of groups; adding the padding data having the determined size to the transmission data; distributing the transmission data and the padding data to generate the plurality of transmission streams; encoding each of the generated transmission streams with a code rate that is set for each transmission stream; modulating each of the encoded transmission streams by using a modulation scheme that is set for each transmission stream; and converting the modulated transmission streams into radio signals and transmitting the radio signals from a plurality of transmitting antennas, wherein the calculating of the number of groups includes calculating the number of groups by dividing the size of the transmission data by a value obtained by summing the group sizes of the transmission streams, and calculating the number of codewords of each the transmission streams by dividing a value obtained by multiplying the group size by the number of groups by the size per codeword; and determining of the size of padding data includes determining the size of first padding data included in the padding data by subtracting the size of 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





Date: 03/08/2021





/PHIRIN SAM/Primary Examiner, Art Unit 2476